Exhibit 10.3

EXECUTION VERSION

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of April 19, 2016, among Flowers Foods, Inc., a Georgia
corporation (the “Borrower”), the Lenders party hereto, Deutsche Bank AG New
York Branch, as administrative agent (the “Administrative Agent”), the Swingline
Lender and Issuing Lender. Capitalized terms used herein and not otherwise
defined herein shall have the meanings given to them in the Credit Agreement
referred to below, as amended by this Amendment. References to Sections or
Schedules are references to Sections of, or Schedules to, the Credit Agreement,
as applicable, unless otherwise stated.

RECITALS

WHEREAS, the parties hereto are parties to a Credit Agreement, dated as of
October 24, 2003 (as amended and restated as of May 20, 2011, and as further
amended, modified and/or supplemented to, but not including, the date hereof,
the “Credit Agreement”), among the Borrower, the Lenders party thereto, the
Administrative Agent, the Swingline Lender and Issuing Lender; and

WHEREAS, the parties hereto desire to amend the Credit Agreement pursuant to the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Amendments and Agreements With Respect to the Credit Agreement.

(a) Section 1.01 of the Credit Agreement is hereby amended by deleting the text
“a Lender Default exists” appearing in clause (b) thereof and inserting the text
“there is a Defaulting Lender” in lieu thereof.

(b) Section 1.15 of the Credit Agreement is hereby restated in its entirety as
follows:

“Section 1.15 Defaulting Lenders.

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

(i) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders and in Section 13.12;



--------------------------------------------------------------------------------

(ii) Any payment of principal, interest, fees (including all Fees) or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 10 or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 13.02 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Lender or Swingline Lender hereunder; third, to
enter into (x) Letter of Credit Back-Stop Arrangements in respect of such
Defaulting Lender’s Percentage of Letter of Credit Outstandings and
(y) Swingline Back-Stop Arrangements in respect of such Defaulting Lender’s
Percentage of all Swingline Loan Exposure; fourth, as the Borrower may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) enter into Letter of Credit Back-Stop Arrangements
in respect of such Defaulting Lender’s Percentage of future Letter of Credits
issued under this agreement; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Lenders or Swingline Lenders as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the Issuing Lenders or
Swingline Lenders against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or Unpaid Drawings in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 6 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and Unpaid Drawings owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or Unpaid Drawings owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans are held by the Lenders pro rata in accordance with their Commitments
without giving effect to Section 1.15(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to enter into Back-Stop Arrangements
pursuant to this Section 1.15(a)(ii) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto;

 

2



--------------------------------------------------------------------------------

(iii) (A) the Borrower shall not be required to pay (x) any Facility Fee to such
Defaulting Lender pursuant to Section 3.01(a) and (y) any fees to such
Defaulting Lender pursuant to Section 3.01(b) with respect to such Defaulting
Lender’s Letter of Credit Exposure;

(B) if the Letter of Credit Exposure or Swingline Loan Exposure of the
Non-Defaulting Lenders is reallocated pursuant to Section 1.15(a)(iv) below, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to Section 1.15(a)(iv) below,
(y) pay to each Issuing Lender and Swingline Lender, as applicable, the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Lender’s Letter of Credit Exposure or Swingline
Lender’s Swingline Loan Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee;

(iv) All or any part of such Defaulting Lender’s participation in Letters of
Credit and Swingline Loans shall be reallocated among the Non-Defaulting Lenders
in accordance with their respective Percentages but only to the extent that such
reallocation does not cause the Individual Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Commitment. Subject to Section 13.21, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation; and

(v) If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) within two Business Days
following notice by the Administrative Agent, first, prepay Swingline Loans in
an amount equal to the Swingline Lenders’ Swingline Loan Exposure and (y) within
two Business Days following notice by the Administrative Agent second, enter
into Letter of Credit Back-Stop Arrangements in respect of the Issuing Lenders’
Letter of Credit Exposure (after giving effect to any partial reallocation
pursuant to clause (iv) above); and

(b) If the Borrower, the Administrative Agent, the Swingline Lender and each
Issuing Lender agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may

 

3



--------------------------------------------------------------------------------

include arrangements with respect to any Back-Stop Arrangements), that Lender
will, to the extent applicable, purchase at par that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with the Commitments (without giving effect to
Section 1.15(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(c) So long as any Lender is a Defaulting Lender, (x) the Swingline Lender shall
not be required to fund any Swingline Loans and (y) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that 100% of the related Letter of Credit Exposure and Swingline Loan
Exposure is fully covered or eliminated by any combination of the following:
(i) the Letter of Credit Exposure and Swingline Loan Exposure of such Defaulting
Lender is reallocated, as to outstanding Letters of Credit and Swingline Loans,
to the Non-Defaulting Lenders as provided in Section 1.15(a)(iv) above and
(ii) without limiting the provisions of clause (a)(v) above, the Borrower has
entered into Letter of Credit Back-Stop Arrangements or Swingline Back-Stop
Arrangements, as applicable, in respect of such Letter of Credit or Swingline
Loan in an amount at least equal to the aggregate amount of the unreallocated
obligations (contingent or otherwise) of such Defaulting Lender in respect of
such Letter of Credit or Swingline Loan.”

(c) Section 2.03 of the Credit Agreement is hereby amended by deleting the text
“a Lender Default exists” appearing in clause (b) thereof and inserting the text
“there is a Defaulting Lender” in lieu thereof.

(d) Section 3.01 of the Credit Agreement is hereby amended by deleting the
period (“.”) appearing at the end of clause (a) thereof and inserting the
following text in lieu thereof:

“; provided that in connection with any reallocation pursuant to Section 1.15,
Non-Defaulting Lenders shall be paid the Facility Fee that would otherwise have
been payable in respect of the relevant Defaulting Lenders’ participation in
Letter of Credit Outstandings or Swingline Loans that has been reallocated to
such Non-Defaulting Lenders.”

(e) Section 4.01(a) of the Credit Agreement is hereby amended by (i) inserting
the text “subject to Section 1.15,” immediately following the text “among such
Revolving Loans, provided that,” appearing therein and (ii) deleting the text
“at the Borrowers’ election” and inserting the text “at the Borrower’s election”
in lieu thereof.

 

4



--------------------------------------------------------------------------------

(f) Section 4.02 of the Credit Agreement is hereby amended by (i) renumbering
clause (b) therein (and all references to such clause) as clause (c),
(ii) renumbering clause (c) therein (and all references to such clause) as
clause (d) and (iii) inserting new Section 4.02(b) immediately following
Section 4.02(a) of the Credit Agreement as follows:

“At any time that there shall exist a Defaulting Lender, within two Business
Days following the written request of the Administrative Agent or any Issuing
Lender (with a copy to the Administrative Agent) the Borrower shall enter into
Letter of Credit Back-Stop Arrangements in respect of such Defaulting Lender’s
Percentage of Letter of Credit Outstandings (determined after giving effect to
Section 1.15(a)(iv) and any existing Letter of Credit Back-Stop Arrangements
provided by such Defaulting Lender) in an amount not less than 100% of the
amount equal to such Defaulting Lender’s Percentage of Letter of Credit
Outstandings. Notwithstanding anything to the contrary contained in this
Agreement, Letter of Credit Back-Stop Arrangements provided under this
Section 4.02(b) or Section 1.15 in respect of Letters of Credit shall be applied
to the satisfaction of the Defaulting Lender’s obligation to fund participations
in respect of Letters of Credit (including, as to Letter of Credit Back-Stop
Arrangements provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Letter of Credit Back-Stop Arrangement was so
provided, prior to any other application of such property as may otherwise be
provided for herein.”

(g) Section 7.08 of the Credit Agreement is hereby amended by inserting new
Section 7.08(c) immediately following Section 7.08(b) of the Credit Agreement as
follows:

“(c) The Borrower will not request any Borrowing, and the Borrower shall not,
directly or indirectly, use or otherwise make available to its Subsidiaries or
its or their respective directors, officers and employees the proceeds of any
Borrowing to fund any activities or business of or with any Sanctioned Person,
or in any Sanctioned Country, or in any manner that would result in the
violation of any Sanctions required to be observed by any party hereto. No part
of the proceeds of any Loan will be used, directly or indirectly, to provide
anything of value to any officer or employee of a foreign (non-U.S.)
governmental entity or authority, any foreign (non-U.S.) political party, any
officer or employee of a foreign (non-U.S.) political party, any candidate for
foreign (non-U.S.) political office, any officer or employee of an international
organization, and any officer or employee of a foreign (non-U.S.) government or
state-owned or controlled entity (collectively referred to as “Foreign
Official”), to obtain, retain, or direct business, secure any improper
advantage, or influence any act or decision within the scope of that Foreign
Official’s lawful duty, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended, or the UK Bribery Act 2010.”

(h) Section 7.15 of the Credit Agreement is hereby restated in its entirety as
follows:

“Section 7.15 Sanctions.

 

5



--------------------------------------------------------------------------------

(a) Neither the Borrower nor any of its Subsidiaries nor, to the knowledge of
the Borrower, any of their respective directors, officers or employees, nor, to
the knowledge of the Borrower, any agent of the Borrower acting on behalf of the
Borrower, is in violation of any Sanctions or the USA Patriot Act. Neither the
Borrower nor any of its Subsidiaries nor, to the knowledge of the Borrower, any
of their respective directors, officers or employees nor, to the knowledge of
the Borrower, any agent of the Borrower or any of its Subsidiaries acting on
behalf of the Borrower or any of its Subsidiaries, as the case may be, is a
Sanctioned Person.

(b) Neither the Borrower nor any of its Subsidiaries nor, to the knowledge of
the Borrower, any of their respective directors, officers or employees nor, to
the knowledge of the Borrower, any agent of the Borrower or any of its
Subsidiaries acting on behalf of the Borrower or any of its respective
Subsidiaries, as the case may be, (i) conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of a Sanctioned Person, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property to the extent prohibited by
Sanctions or (iii) engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Sanctions or the USA Patriot
Act.”

(i) Section 7 of the Credit Agreement is hereby amended by inserting new
Section 7.20 immediately following Section 7.19 of the Credit Agreement as
follows:

“Section 7.20 Anti-Corruption; Etc. To the best of Borrower’s knowledge, neither
Borrower nor any of its Subsidiaries, or their respective directors, officers,
employees, agents, or representatives or any other persons acting on their
behalf have, in the course of their actions for, or on behalf of Borrower or its
Subsidiaries in the past five years, directly or indirectly, taken any action
that violates in any material respect any applicable provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended, the UK Bribery Act 2010, or
any other applicable anti-bribery or anti-corruption laws.”

(j) Section 8.10(a) of the Credit Agreement is hereby restated in its entirety
as follows:

“Notwithstanding anything to the contrary contained herein (including, for the
avoidance of doubt, Section 5.06) (but subject to the provisions of the
following proviso), the Subsidiaries Guaranty shall be required to be maintained
hereunder only to the extent that, and for so long as, subsidiary guarantees
granted to the lenders (x) under the 2013 Term Loan Credit Agreement, (y) under
the 2016 Term Loan Credit Agreement or (z) under any refinancing of such Term
Loan Agreements are in effect (and, unless the provisions of the following
proviso are then in effect, each Credit Party which is a party to the
Subsidiaries Guaranty shall be released therefrom (and the Administrative Agent
shall, upon the Borrower’s request and at the Borrower’s sole cost and expense
(and is hereby instructed by the Lenders to), execute and deliver such documents
as are reasonably necessary to effect such release) upon the release of such

 

6



--------------------------------------------------------------------------------

Credit Party from any subsidiary guarantees relating to such Term Loan
Agreements or any such refinancing thereof); provided further that,
notwithstanding the forgoing, in the event that (x) the Debt Rating falls below
both Baa3 from Moody’s and BBB- from S&P, (y) the Borrower fails (for any
reason) to obtain and maintain a Debt Rating from both Moody’s and S&P or
(z) (1) the Debt Rating falls below either Baa3 from Moody’s or BBB- from S&P
and (2) the Borrower fails (for any reason) to obtain and maintain a Debt Rating
from either Moody’s or S&P then, following any such event described in preceding
clauses (x), (y) or (z), the Borrower shall promptly (and in any event within 30
days following such event) deliver to the Administrative Agent (i) a schedule
that sets forth the correct legal name of each Subsidiary of the Borrower, the
direct and indirect (if any) owner of each such Subsidiary and whether each such
Subsidiary is a Wholly-Owned Domestic Subsidiary and (ii) a Subsidiaries
Guaranty duly authorized, executed and delivered by each Subsidiary of the
Borrower required to be a Subsidiary Guarantor on the Restatement Effective Date
and under Section 8.10(b).”

(k) Section 9.02(b) of the Credit Agreement is hereby amended by deleting the
text “other” appearing in clause (D) thereof and inserting the text “otherwise”
in lieu thereof.

(l) Section 9.07 of the Credit Agreement is hereby restated in its entirety as
follows:

“Section 9.07 Maximum Leverage Ratio. The Borrower will not permit the Leverage
Ratio at any time to be greater than 3.75:1.00.”

(m) The definitions of “Applicable Facility Fee Percentage” and “Applicable
Margin” appearing in Section 11.01 of the Credit Agreement are hereby amended by
deleting the final row of the pricing table appearing therein and inserting the
following in lieu thereof:

 

Greater than 2.75:1.00 but less than or equal to 3.25:1.00

     0.50 %      1.50 %      0.25 % 

Greater than 3.25:1.00

     0.75 %      1.75 %      0.50 % 

(n) The definition of “Code” appearing in Section 11.01 of the Credit Agreement
is hereby restated in its entirety as follows:

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

7



--------------------------------------------------------------------------------

(o) The definition of “Defaulting Lender” appearing in Section 11.01 of the
Credit Agreement is hereby restated in its entirety as follows:

“Defaulting Lender” shall mean, subject to Section 1.15(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent or any Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-in Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a governmental authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such governmental authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 1.15(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Lender, the Swingline
Lender and each Lender.

(p) The definition of “Eurodollar Rate” appearing in Section 11.01 of the Credit
Agreement is hereby restated in its entirety as follows:

“Eurodollar Rate” shall mean with respect to each Interest Period for a
Eurodollar Loan, (i) (a) the rate per annum determined by the Administrative
Agent at approximately

 

8



--------------------------------------------------------------------------------

11:00 a.m. (London time) on the date that is 2 Business Days prior to the
commencement of such Interest Period by reference to the offered rate which
appears on the page of the Reuters Screen which displays an average ICE
Benchmark Administration Interest Settlement Rate (or successor thereto) (such
page currently being the LIBOR01 page) for deposits (for delivery on the first
day of such period) with a term equivalent to such Interest Period in Dollars,
or (b) in the event the rate referenced in the preceding sub-clause (a) does not
appear on such page or service or if such page or service shall cease to be
available, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is 2 Business Days prior
to the commencement of such Interest Period by reference to the offered rate on
such other page or other service which displays an average ICE Benchmark
Administration Interest Settlement Rate (or successor thereto) for deposits (for
delivery on the first day of such period) with a term equivalent to such
Interest Period in Dollars, or (c) in the event the rates referenced in the
preceding sub-clauses (a) and (b) are not available, the rate per annum
determined by the Administrative Agent at which the Administrative Agent could
borrow funds in the London interbank market at approximately 11:00 a.m. (London
time) on the date that is 2 Business Days prior to the commencement of such
Interest Period, were it to do so by asking for and then accepting offers in
Dollars of amounts in same day funds comparable to the principal amount of the
applicable Eurodollar Loan for which the Eurodollar Rate is then being
determined and with maturities comparable to such Interest Period, divided by
(ii) a percentage equal to 100% minus the then stated maximum rate of all
reserve requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D);
provided that if such rate is below zero, the Eurodollar Rate shall be deemed to
be zero.

(q) The definition of “FATCA” appearing in Section 11.01 of the Credit Agreement
is hereby restated in its entirety as follows:

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code, and any intergovernmental
agreement between a non-U.S. jurisdiction and the United States with respect to
the foregoing and any law or regulation adopted pursuant to any such
intergovernmental agreement.

(r) The definition of “Federal Funds Rate” appearing in Section 11.01 of the
Credit Agreement is hereby restated in its entirety as follows:

“Federal Funds Rate” shall mean for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System,
as published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day;

 

9



--------------------------------------------------------------------------------

provided that if such day is not a Business Day, the Federal Funds Rate for such
day shall be such rate on such transactions on the next preceding Business Day
as so published on the next succeeding Business Day or, if such rate is not so
published for any day which is a Business Day, the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to DBNY on such day on
such transactions as determined by the Administrative Agent; provided that if
such rate is below zero, the Federal Funds Rate shall be deemed to be zero.

(s) Section 11.01 of the Credit Agreement is hereby amended by deleting the
definition of “Lender Default” in its entirety.

(t) Section 11.01 of the Credit Agreement is hereby amended by inserting in the
appropriate alphabetical order the following new definitions:

“2013 Term Loan Credit Agreement” shall mean that certain Credit Agreement,
dated as of August 5, 2013, among Flowers Foods, Inc., the lenders party
thereto, Bank of America, N.A., Coöperatieve Centrale Raiffeisen-Boerenleenbank,
B.A., “Rabobank International”, New York Branch and Branch Banking & Trust
Company, as co-documentation agents, Suntrust Bank, as syndication agent, and
Deutsche Bank AG New York Branch, as administrative agent (as amended, restated,
supplemented and/or otherwise modified from time to time).

“2016 Term Loan Credit Agreement” shall mean that certain Credit Agreement,
dated as of April 19, 2016, among Flowers Foods, Inc., the lenders party
thereto, Deutsche Bank AG New York Branch, as administrative agent, and the
other parties party thereto (as amended, restated, supplemented and/or otherwise
modified from time to time).

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which

 

10



--------------------------------------------------------------------------------

is a parent of an institution described in clause (a) of this definition, or
(c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Fifth Amendment Effective Date” shall mean April 19, 2016.

“Foreign Official” shall have the meaning provided in Section 7.08(c).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of Treasury (“OFAC”) or the U.S. Department of State or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Fifth Amendment
Effective Date, the Crimea region, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated or blocked Persons maintained by OFAC, the
U.S. Department of State, or by the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom, (b) any Person
organized or resident in a Sanctioned Country where doing business with such
Person would be in violation of any applicable Sanctions law required to be
observed or (c) any Person owned or controlled by any such Person referred to in
preceding clauses (a) or (b).

“Term Loan Agreements” means the 2013 Term Loan Credit Agreement and the 2016
Term Loan Credit Agreement.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

11



--------------------------------------------------------------------------------

(u) Section 12.09 of the Credit Agreement is hereby amended by deleting the
period (“.”) appearing at the end of clause (a) thereof and inserting the
following text in lieu thereof:

“; provided that in no event shall any such successor Administrative Agent be a
Defaulting Lender.”

(v) Section 12.09 of the Credit Agreement is hereby amended by (i) renumbering
clause (b) therein (and all references to such clause) as clause (c),
(ii) renumbering clause (c) therein (and all references to such clause) as
clause (d), (iii) renumbering clause (d) therein (and all references to such
clause) as clause (e), (iv) renumbering clause (e) therein (and all references
to such clause) as clause (f), (v) renumbering clause (f) therein (and all
references to such clause) as clause (g) and (vi) inserting new Section 12.09(b)
immediately following Section 12.09(a) of the Credit Agreement as follows:

“If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 15
Business Days (or such earlier day as shall be agreed by the Required Lenders),
then such removal shall nonetheless become effective in accordance with such
notice on such 15th Business Day following receipt of such notice (or such
earlier date agreed by the Required Lenders, as applicable).”

(w) Section 13.02 of the Credit Agreement is hereby amended by deleting the
period (“.”) appearing at the end thereof and inserting the following text in
lieu thereof:

“; provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 1.15 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Lenders, and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.”

 

12



--------------------------------------------------------------------------------

(x) Section 13.04 of the Credit Agreement is hereby amended by (i) renumbering
clause (c) therein (and all references to such clause) as clause (d) and
(ii) inserting new Section 13.04(c) immediately following Section 13.04(b) of
the Credit Agreement as follows:

“In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, each Issuing Lender, the
Swingline Lender and each other Lender hereunder (and interest accrued thereon),
and (y) acquire (and fund as appropriate) such Defaulting Lender’s full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with such Defaulting Lender’s Percentage; provided, that except to
the extent otherwise expressly agreed by the affected parties, no assignment by
a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.”

(y) Section 13.14 of the Credit Agreement is hereby amended by (i) deleting the
text “above” and inserting the text “in this Section 13.14” in lieu thereof and
(ii) inserting the text “in law” immediately following the text “resulting from
changes” appearing therein.

(z) Section 13.17 of the Credit Agreement is hereby restated in its entirety as
follows:

“The Administrative Agent, acting solely for purposes of this Section 13.17 as
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption Agreement delivered to it and a register (the
“Register”) on which it will record the names and addresses of the Lenders, the
Commitments from time to time of each of the Lenders, the Loans made by each of
the Lenders and each repayment in respect of the principal amount of the Loans
of each Lender and the principal amounts (and stated interest) owing to each
Lender. The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error. Failure to make any such recordation, or any
error in such recordation shall not affect the Borrower’s obligations in respect
of such Loans. With respect to any Lender, the transfer of the Commitments of
such Lender and the rights to the principal of, and interest on, any Revolving
Loan made pursuant to such Commitments shall not be effective until such
transfer is recorded on the Register maintained by the Administrative Agent with
respect to ownership of such Commitments and Revolving Loans and prior to such
recordation all amounts owing to the transferor with respect to such Commitments
and Revolving Loans shall remain

 

13



--------------------------------------------------------------------------------

owing to the transferor. The registration of assignment or transfer of all or
part of any Commitments and Revolving Loans shall be recorded by the
Administrative Agent on the Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 13.04(b). Coincident with the delivery
of such an Assignment and Assumption Agreement to the Administrative Agent for
acceptance and registration of assignment or transfer of all or part of a
Revolving Loan, or as soon thereafter as practicable, the assigning or
transferor Lender shall surrender the Note evidencing such Revolving Loan, and
thereupon one or more new Revolving Notes in the same aggregate principal amount
shall be issued to the assigning or transferor Lender and/or the new Lender. The
registration of any provision of Incremental Revolving Loan Commitments pursuant
to Sections 1.14 shall be recorded by the Administrative Agent on the Register
only upon the acceptance of the Administrative Agent of a properly executed and
delivered Incremental Revolving Loan Commitment Agreement. Coincident with the
delivery of such Incremental Revolving Loan Commitment Agreement for acceptance
and registration of the provision of an Incremental Revolving Loan Commitment,
or as soon thereafter as practicable, new Revolving Notes, as the case may be,
shall be issued to the respective Incremental RL Lender at the request of such
Incremental RL Lender.”

(aa) Section 13 of the Credit Agreement is hereby amended by inserting new
Section 13.21 immediately following Section 13.20 of the Credit Agreement as
follows:

“13.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

 

14



--------------------------------------------------------------------------------

(bb) Exhibit D-1 through Exhibit D-4 of the Credit Agreement are hereby amended
by replacing all references in each Exhibit to “IRS Form W-8BEN” with references
to “IRS Form W-8BEN or W-8BEN-E, as applicable.”

(cc) Notwithstanding anything to the contrary in this Amendment or the Credit
Agreement, all accrued and unpaid interest and Facility Fees with respect to the
Revolving Loans extended, and Commitments in existence, prior to the Fifth
Amendment Effective Date shall be calculated at the rates set forth in the
definition of “Applicable Margin” and “Applicable Facility Fee Percentage”
without giving effect to the Fifth Amendment.

2. Conditions Precedent to Effectiveness. This Amendment shall become effective
on April 19, 2016 (the “Fifth Amendment Effective Date”), if each of the
following conditions shall have been satisfied on or prior to such date;
provided that if the following conditions are not satisfied by April 19, 2016,
this Amendment shall not become effective and shall be of no force or effect
with respect to the Credit Agreement:

(i) the Borrower, the Administrative Agent, each Issuing Lender and the Required
Lenders shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile, pdf or
other electronic transmission) the same to the Administrative Agent;

(ii) the Administrative Agent shall have received a favorable customary legal
opinion of Jones Day, counsel to the Credit Parties, addressed to the
Administrative Agent and each of the Lenders party to the Credit Agreement on
the Fifth Amendment Effective Date and dated the Fifth Amendment Effective Date
covering such matters incidental to this Amendment and the transactions
contemplated hereby as the Administrative Agent may reasonably request;

(iii) the Administrative Agent shall have received (A) true and complete copies
of resolutions of the board of directors of the Borrower approving and
authorizing the execution, delivery and performance of the Credit Agreement and
the Credit Documents, in each case as modified by this Amendment, certified as
of the Fifth Amendment Effective Date by an Authorized Representative and
attested to by another Authorized Representative of the Borrower as being in
full force and effect without modification or amendment and (B) good standing
certificates for the Borrower from the jurisdiction in which the Borrower is
organized;

(iv) all of the representations and warranties made pursuant to Section 3 hereof
shall be true and correct in all material respects on the Fifth Amendment
Effective Date, both before and after giving effect to this Amendment, with the
same effect as though such representations and warranties had been made on and
as of the Fifth Amendment Effective Date (it being understood and agreed that
(x) any representation or warranty

 

15



--------------------------------------------------------------------------------

which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date and (y) any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such specified date);

(v) since January 2, 2016, nothing shall have occurred (and neither the
Administrative Agent nor the Required Lenders shall have become aware of any
facts or conditions not previously known) which the Administrative Agent or the
Required Lenders shall determine has had, or could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect;

(vi) no litigation by any entity (private or governmental) shall be pending or
threatened in writing with respect to the Credit Agreement, any other Credit
Document or any other documentation executed in connection herewith and
therewith or the transactions contemplated hereby and thereby, or which the
Administrative Agent shall determine has had, or could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect;

(vii) the Borrower shall have paid all reasonable and documented out-of-pocket
expenses of the Administrative Agent required to be paid or reimbursed pursuant
to Section 13.01 of the Credit Agreement, including the reasonable and
documented fees, charges and disbursements of counsel for the Administrative
Agent;

(viii) substantially simultaneously with the Fifth Amendment Effective Date,
(x) that certain Second Amendment to Credit Agreement in respect of the 2013
Credit Agreement, dated of even date herewith, and (y) the 2016 Term Loan Credit
Agreement, dated of even date herewith, in each case, in form and substance
reasonably satisfactory to the Administrative Agent, shall have become effective
pursuant to their respective terms; and

(ix) the Administrative Agent shall have received such other documents,
information or agreements regarding the Borrower as the Administrative Agent
shall reasonably request.

3. Representations and Warranties. The Borrower represents and warrants to the
Administrative Agent and the Lenders that, as of the date of and after giving
effect to this Amendment:

(a) the execution, delivery and performance of this Amendment has been duly
authorized by all necessary action on the part of the Borrower;

(b) this Amendment is a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and to general principles of equity;

 

16



--------------------------------------------------------------------------------

(c) all of the representations and warranties contained in the Credit Agreement
and the other Credit Documents are true and correct in all material respects on
the Fifth Amendment Effective Date, both before and after giving effect to this
Amendment, with the same effect as though such representations and warranties
had been made on and as of the Fifth Amendment Effective Date (it being
understood and agreed that (x) any representation or warranty which by its terms
is made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date and (y) any representation or
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on such specified
date);

(d) no Default or Event of Default has occurred and is continuing;

(e) the Credit Agreement and all other Credit Documents are and remain legal,
valid, binding and enforceable obligations in accordance with the terms thereof,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and to general
principles of equity; and

(f) this Amendment (i) does not require, and will not conflict with, any order,
consent, approval, license, authorization or validation of, or filing, recording
or registration with or exemption by, any governmental or public body or
authority, or subdivision thereof, (ii) will not violate any applicable law,
statute, rule or regulation or any applicable order, writ, injunction or decree
of any court or governmental instrumentality, (iii) will not conflict with or
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien upon any of the material
properties or assets of the Borrower or any of its Subsidiaries pursuant to the
terms of any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument, to which the
Borrower or any of its Subsidiaries is a party or by which it or any of its
property or assets is bound or to which it may be subject and (iv) will not
violate any provision of the Certificate or Articles of Incorporation or By-Laws
(or equivalent organizational documents) of the Borrower or its Subsidiaries.

4. General Provisions.

(a) Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

(b) Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or other
electronic transmission shall have the same effect as delivery of a manually
executed counterpart of this Amendment.

 

17



--------------------------------------------------------------------------------

(c) Severability. Any provision hereof which is held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
rendering the remaining provisions hereof invalid, illegal or unenforceable in
such jurisdiction and without affecting the validity, legality or enforceability
of any provision in any other jurisdiction.

(d) Successors; Assignment. The terms of this Amendment shall be binding upon,
and shall inure for the benefit of, the parties hereto and their respective
successors and assigns; provided that the Borrower may not assign or transfer
any of its rights, obligations or interest hereunder without the prior written
consent of each Lender.

(e) Effect on Credit Documents. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Agents under the Credit Agreement or any other Credit Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or of any other Credit Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle the Borrower to receive
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Credit Document in similar or different circumstances.

(f) Reference to Amendment. On and after the Fifth Amendment Effective Date,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein”, or words of like import, and each reference to the Credit
Agreement in any other Credit Document shall be deemed a reference to the Credit
Agreement as modified hereby. This Amendment shall constitute a “Credit
Document” for all purposes of the Credit Agreement and the other Credit
Documents.

[The remainder of this page is intentionally left blank.]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the Credit
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first set forth above.

 

FLOWERS FOODS, INC. By:  

/s/ R. Steve Kinsey

  Name: R. Steve Kinsey   Title: Executive Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent, Swingline Lender, Issuing Lender, and a Lender

By:  

    /s/ Ming K. Chu

      Name: Ming K. Chu       Title: Director By:  

    /s/ Virginia Cosenza

      Name: Virginia Cosenza       Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIFTH AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013 (AS
AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED AND/OR OTHERWISE MODIFIED
THROUGH THE DATE FIRST ABOVE WRITTEN), AMONG FLOWERS FOODS, INC., THE VARIOUS
LENDERS PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT Bank of America, N.A. By:  

    /s/ J. Casey Cosgrove

  Name: J. Casey Cosgrove   Title: Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIFTH AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013 (AS
AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED AND/OR OTHERWISE MODIFIED
THROUGH THE DATE FIRST ABOVE WRITTEN), AMONG FLOWERS FOODS, INC., THE VARIOUS
LENDERS PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT Branch Banking and Trust Company By:  

    /s/ Bradley B. Sands

  Name: Bradley B. Sands   Title: Assistant Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIFTH AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013 (AS
AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED AND/OR OTHERWISE MODIFIED
THROUGH THE DATE FIRST ABOVE WRITTEN), AMONG FLOWERS FOODS, INC., THE VARIOUS
LENDERS PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT Coöpertieve Rabobank U.A., New York Branch By:  

    /s/ Sarah Fleet

  Name: Sarah Fleet   Title: Vice President [If second signature line is
necessary:] By:  

    /s/ Michael T. Harder

  Name: Michael T. Harder   Title: Executive Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIFTH AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013 (AS
AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED AND/OR OTHERWISE MODIFIED
THROUGH THE DATE FIRST ABOVE WRITTEN), AMONG FLOWERS FOODS, INC., THE VARIOUS
LENDERS PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT REGIONS BANK By:  

    /s/ Ryan Hammack

  Name: Ryan Hammack   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIFTH AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013 (AS
AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED AND/OR OTHERWISE MODIFIED
THROUGH THE DATE FIRST ABOVE WRITTEN), AMONG FLOWERS FOODS, INC., THE VARIOUS
LENDERS PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT PNC Bank, National Association By:  

    /s/ Robb Hoover

  Name: Robb Hoover   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIFTH AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013 (AS
AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED AND/OR OTHERWISE MODIFIED
THROUGH THE DATE FIRST ABOVE WRITTEN), AMONG FLOWERS FOODS, INC., THE VARIOUS
LENDERS PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT THE NORTHERN TRUST COMPANY By:  

    /s/ Kimberly A. Crotty

  Name: Kimberly A. Crotty   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIFTH AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013 (AS
AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED AND/OR OTHERWISE MODIFIED
THROUGH THE DATE FIRST ABOVE WRITTEN), AMONG FLOWERS FOODS, INC., THE VARIOUS
LENDERS PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT ROYAL BANK OF CANADA By:  

    /s/ Anthony Pistilli

  Name: Anthony Pistilli   Title: Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIFTH AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013 (AS
AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED AND/OR OTHERWISE MODIFIED
THROUGH THE DATE FIRST ABOVE WRITTEN), AMONG FLOWERS FOODS, INC., THE VARIOUS
LENDERS PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT WELLS FARGO BANK, N.A. By:  

    /s/ Thomas Forsberg

  Name: Thomas Forsberg   Title: Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIFTH AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013 (AS
AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED AND/OR OTHERWISE MODIFIED
THROUGH THE DATE FIRST ABOVE WRITTEN), AMONG FLOWERS FOODS, INC., THE VARIOUS
LENDERS PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT SUNTRUST BANK, as Lender By:  

    /s/ Carlos Cruz

  Name: Carlos Cruz   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIFTH AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013 (AS
AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED AND/OR OTHERWISE MODIFIED
THROUGH THE DATE FIRST ABOVE WRITTEN), AMONG FLOWERS FOODS, INC., THE VARIOUS
LENDERS PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT AgFirst Farm Credit Bank By:  

    /s/ Neda K. Beal

  Name: Neda K. Beal   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIFTH AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013 (AS
AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED AND/OR OTHERWISE MODIFIED
THROUGH THE DATE FIRST ABOVE WRITTEN), AMONG FLOWERS FOODS, INC., THE VARIOUS
LENDERS PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT CoBank, ACB By:  

    /s/ Zachary Carpenter

  Name: Zachary Carpenter   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIFTH AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013 (AS
AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED AND/OR OTHERWISE MODIFIED
THROUGH THE DATE FIRST ABOVE WRITTEN), AMONG FLOWERS FOODS, INC., THE VARIOUS
LENDERS PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT Farm Credit Services of America, PCA By:  

    /s/ Curt A. Brown

  Name: Curt A. Brown   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIFTH AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013 (AS
AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED AND/OR OTHERWISE MODIFIED
THROUGH THE DATE FIRST ABOVE WRITTEN), AMONG FLOWERS FOODS, INC., THE VARIOUS
LENDERS PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT GreenStone Farm Credit Services, ACA By:  

    /s/ Shane Prichard

  Name: Shane Prichard   Title: Lending Officer